WILLIAMS, J.
I respectfully dissent. I believe a homeowner has a duty to warn minor children of potential sexual abuse that could occur on the homeowner’s premises under the special relationship exception and a premises liability theory. Whether Respondent breached a duty to warn Appellants of Mr. Bibby’s sexual propensities in this context is an issue best decided by the jury. See Miller v. City of Camden, 317 S.C. 28, 31, 451 S.E.2d 401, 403 (Ct.App.1994) (stating negligence is a mixed question of law and fact with the existence and scope of a duty being questions of law and a breach of duty being a question for the jury). As a result, I would reverse the circuit court’s grant of summary judgment and remand for further proceedings.
As noted by the majority, under the special relationship exception, “[t]he defendant may have a common law duty to warn potential victims ... when the defendant ‘has the ability to monitor, supervise and control an individual’s conduct’ and *299when ‘the individual has made a specific threat of harm directed at a specific individual.”’ Doe v. Marion, 373 S.C. 390, 400, 645 S.E.2d 245, 250 (2007) (quoting Bishop v. S.C. Dep’t of Mental Health, 331 S.C. 79, 86, 502 S.E.2d 78, 81 (1998)). It is not necessary for the injuring party to have made a threat while under the defendant’s control or custody. Bishop, 331 S.C. at 87-88, 502 S.E.2d at 82. All that is required to impose a duty to warn is that the defendant knew or should have known of a specific threat made to harm a specific person. Id. at 88, 502 S.E.2d at 82.
I believe this court’s rationale from Doe v. Batson, 338 S.C. 291, 525 S.E.2d 909 (Ct.App.2000), is persuasive on the issue of whether Respondent had a special relationship with Appellants. Although the supreme court ultimately vacated the portion of Batson wherein this court found the mother could potentially be liable for her son’s sexual abuse of minor boys in her home under a special relationship exception and a premises liability theory, the supreme court did not expressly disavow this court’s reliance on either of those theories. Doe ex rel. Doe v. Batson, 345 S.C. 316, 323, 548 S.E.2d 854, 858 (2001). Rather, at issue in Batson was whether it was too early to dismiss the case based on the lack of discovery. Id. at 321, 548 S.E.2d at 857. Because relevant and crucial depositions had yet to occur, the supreme court ruled it was improper for this court to suggest sources of liability as “the paucity of the record ma[de] it impossible ... to determine the merits of [the victims’] argument.” Id. at 323, 548 S.E.2d at 858.
Unlike Batson, several significant witnesses, including Respondent, minor Appellants, and Roe, have already been deposed. Testimony elicited during those depositions created at least a mere scintilla of evidence as it relates to whether Respondent either knew or should have known that Mr. Bibby posed a specific threat of harm to the children that Respondent invited into her home. See Bass v. Gopal, Inc., 395 S.C. 129, 134, 716 S.E.2d 910, 912 (2011) (citing Hancock v. Mid-South Mgmt. Co., Inc., 381 S.C. 326, 330, 673 S.E.2d 801, 803 (2009)) (“In a negligence case, where the burden of proof is a preponderance of the evidence standard, the non-moving party must only submit a mere scintilla of evidence to withstand a motion for summary judgment.”); Bishop, 331 S.C. at 88, 502 *300S.E.2d at 82 (holding all that is required to impose a duty to warn is that the defendant knew or should have known of a specific threat made to harm a specific person).
Although the circuit court placed emphasis on the time lapse since Mr. Bibby had molested their daughter, the passage of time alone should not negate the possibility that Respondent knew or should have known of Mr. Bibby’s sexually deviant proclivities. Respondent knew minor Appellants were coming over to their house to play and minor Appellants’ presence in their home was a result of her own invitation. Further, Respondent admitted she was aware of Mr. Bibby’s prior propensities for pedophilia, as she acknowledged Mr. Bibby sexually abused their daughter in the past. Even after Mr. Bibby was removed from their home and placed in counseling, Respondent clearly appreciated the possibility of Mr. Bibby abusing their daughter again. Specifically, she testified she placed a lock on their daughter’s door after Mr. Bibby returned and hid the key from him.
The majority cites to cases in which our courts have found a special relationship existed but concludes this case is distinguishable because the abuse occurred inside Respondent’s home as opposed to a commercial setting. I believe the location is not dispositive for purposes of creating a special relationship. Rather, I would find Wife’s act of voluntarily inviting minor Appellants into her home while knowing of Husband’s prior sexual abuse and continuing sexually deviant propensities is sufficient to impose a duty in this instance. See, e.g., Pamela L. v. Farmer, 112 Cal.App.3d 206, 169 Cal.Rptr. 282 (Cal.Ct.App.1980) (holding that a wife who invited and encouraged children to visit her premises, even though she knew that husband had molested women and children in the past and might do so again, could be held liable in negligence); J.S. v. R.T.H., 155 N.J. 330, 714 A.2d 924 (1998) (holding that a wife could be held liable for the negligent failure to prevent or warn the victims about her husband’s sexually abusive behavior when the wife had actual knowledge or special reason to know that the husband was likely to abuse a particular person or persons); Doe v. Franklin, 930 S.W.2d 921 (Tex.Ct.App.1996) (holding that a grandmother could be held liable for failure to protect her granddaughter from a known risk of sexual abuse by the grandfather).
*301I would find the testimony of Respondent’s son, Daniel Bibby, Jr., is further evidence to support the conclusion that Respondent knew of Mr. Bibby’s sexually deviant behavior toward children and that she knew he posed a risk to them. In a written statement to police, Daniel recounted that he had caught his father looking at child pornography on the Internet for at least two years leading up to the alleged molestations. Daniel also told police that Mr. Bibby discarded his computer for fear that either Daniel or Daniel’s children would disclose that Mr. Bibby was using his computer for pornographic purposes. I would find the foregoing evidence regarding Mr. Bibby’s apparent addiction to child pornography is particularly relevant to whether Mr. Bibby posed a specific threat of harm to minor Appellants.
I believe a jury could find Respondent liable under a premises liability theory. In coming to this conclusion, I do not intend to suggest that a homeowner could be subject to liability for failure to warn licensees of the criminal history of any person who happens upon the homeowner’s premises. Nor do I urge the adoption of a rule that would impose a general duty to warn others in the surrounding vicinity of the dangerous propensities of one residing therein. Rather, I would find a homeowner owes a duty to take reasonable measures to protect children invited into his or her home from potential sexual assault when the homeowner knows or should know of the assailant’s propensities.
Both parties agree minor Appellants were licensees in Respondent’s home. As it relates to a licensee, a landowner has a duty
[t]o use reasonable care to warn [the licensee] of any concealed dangerous conditions or activities which are known to the possessor, or of any changes in the condition of the premises which may be dangerous to him, and which he may reasonably be expected to discover.
Neil v. Byrum, 288 S.C. 472, 473, 343 S.E.2d 615, 616 (1986) (internal citation omitted). Although negligence actions under a premises liability theory typically pertain to dangerous conditions or activities on one’s land, our courts have permitted a sexual assault victim to bring suit for injuries inflicted by a third party under a premises liability theory. See Burns v. *302S.C. Comm’n for the Blind, 323 S.C. 77, 448 S.E.2d 589 (Ct.App.1994); see also 62 Am.Jur.2d Premises Liability § 409 (2014) (“Generally, owners or occupiers of land have no duty to protect visitors to their property from the deliberate criminal conduct of third parties[.] ... However, an exception exists if the ... landowner either knows or has reason to know from past experience that there is a likelihood of conduct dangerous to the safety of the visitor.”). The majority finds Bums distinguishable because the plaintiff in Burns was an invitee in a treatment facility as opposed to a licensee in one’s home, but, as children of tender years, I would hold that Respondent owed a heightened duty of care to minor Appellants similar to that imposed in Burns. See Lynch v. Motel Enter., Inc., 248 S.C. 490, 494, 151 S.E.2d 435, 436 (1966) (finding owner or occupier of land may be liable for injuries to children of tender years, whether licensees or trespassers, if children are likely to come into contact with an obvious danger that could be reasonably anticipated and prevented by owner or occupier); F. Patrick Hubbard and Robert L. Felix, The South Carolina Law of Torts, 132-33 (4th ed. 2011) (“Special rules apply to children because they often lack the capacity to know and appreciate the danger and to understand the culpable wrongful entry on another’s premises. Where the premises contain a condition unreasonably dangerous to children, the owner/occupier owes a child a duty of care even if the child is a trespasser or a licensee.”).
Under the particular facts of this case, I would find Appellants presented at least a mere scintilla of evidence from which a jury could find Respondent breached a duty of care to minor Appellants. Accordingly, I would reverse the circuit court’s decision to grant summary judgment and remand this case for further proceedings.